

112 S114 IS: SOAR Permanent Authorization Act
U.S. Senate
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 114IN THE SENATE OF THE UNITED STATESJanuary 28, 2021Mr. Johnson (for himself, Mrs. Feinstein, Mr. Scott of South Carolina, and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the SOAR Act.1.Short titleThis Act may be cited as the SOAR Permanent Authorization Act.2.Amendments to the SOAR ActThe Scholarships for Opportunity and Results Act (division C of Public Law 112–10) is amended—(1)in section 3007 (sec. 38–1853.07 D.C. Official Code)—(A)in subsection (a)(5)(A)(i), by striking subclause (I) and inserting the following:(I)is fully accredited by an accrediting body with jurisdiction in the District of Columbia or that is recognized by the Student and Visitor Exchange English Language Program administered by U.S. Immigration and Customs Enforcement; or;(B)by striking subsection (c) and redesignating subsection (d) as subsection (c);(C)in subsection (b)—(i)in the subsection heading, by striking and Parental Assistance and inserting , Parental Assistance, and Student Academic Assistance;(ii)in the matter preceding paragraph (1), by striking $2,000,000 and inserting $2,200,000; and(iii)by adding at the end the following:(3)The expenses of providing tutoring service to participating eligible students that need additional academic assistance. If there are insufficient funds to provide tutoring services to all such students in a year, the eligible entity shall give priority in such year to students who previously attended an elementary school or secondary school identified as one of the lowest-performing schools under the District of Columbia’s accountability system.; and(D)in subsection (c), as redesignated by subparagraph (B)—(i)in paragraph (2)(B), by striking subsections (b) and (c) and inserting subsection (b); and(ii)in paragraph (3), by striking subsections (b) and (c) and inserting subsection (b);(2)in section 3008(h) (sec. 38–1853.08(h) D.C. Official Code)—(A)in paragraph (1), by striking section 3009(a)(2)(A)(i) and inserting section 3009(a);(B)by striking paragraph (2) and inserting the following:(2)Administration of testsThe Institute of Education Sciences may administer assessments to students participating in the evaluation under section 3009(a) for the purpose of conducting the evaluation under such section.; and (C)in paragraph (3), by striking the nationally norm-referenced standardized test described in paragraph (2) and inserting a nationally norm-referenced standardized test;(3)in section 3009(a) (sec. 38–1853.09(a) D.C. Official Code)—(A)in paragraph (1)(A), by striking annually and inserting regularly;(B)in paragraph (2)—(i)in subparagraph (A), by striking clause (i) and inserting the following:(i)is rigorous; and; and(ii)in subparagraph (B), by striking impact of the program and all that follows through the end of the subparagraph and inserting impact of the program on academic progress and educational attainment.;(C)in paragraph (3)—(i)in the paragraph heading, by striking on Education and inserting of Education;(ii)in subparagraph (A)—(I)by inserting the academic progress of after assess; and(II)by striking in each of grades 3 and all that follows through the end of the subparagraph and inserting ; and;(iii)by striking subparagraph (B); and(iv)by redesignating subparagraph (C) as subparagraph (B); and(D)in paragraph (4)—(i)in subparagraph (A)—(I)by striking A comparison of the academic achievement of participating eligible students who use an opportunity scholarship on the measurements described in paragraph (3)(B) to the academic achievement and inserting The academic progress of participating eligible students who use an opportunity scholarship compared to the academic progress; and(II)by inserting , which may include students after students with similar backgrounds;(ii)in subparagraph (B), by striking increasing the satisfaction of such parents and students with their choice and inserting those parents' and students' satisfaction with the program;(iii)by striking subparagraph (D) through (F) and inserting the following:(D)The high school graduation rates, college enrollment rates, college persistence rates, and college graduation rates of participating eligible students who use an opportunity scholarship compared with the rates of public school students described in subparagraph (A), to the extent practicable.(E)The college enrollment rates, college persistence rates, and college graduation rates of students who participated in the program as the result of winning the Opportunity Scholarship Program lottery compared to the enrollment, persistence, and graduation rates for students who entered but did not win such lottery and who, as a result, served as the control group for previous evaluations of the program under this division. Nothing in this subparagraph may be construed to waive section 3004(a)(3)(A)(iii) with respect to any such student.(F)The safety of the schools attended by participating eligible students who use an opportunity scholarship compared with the schools attended by public school students described in subparagraph (A), to the extent practicable.; and(iv)in subparagraph (G), by striking achievement and inserting progress; and(4)in section 3014 (sec. 38–1853.14, D.C. Official Code)—(A)in subsection (a), in the matter preceding paragraph (1), by striking “$60,000,000 for fiscal year 2012 and for each fiscal year through fiscal year 2023” and inserting $75,000,000 for fiscal year 2022 and for each succeeding fiscal year; and(B)in subsection (b), by striking $60,000,000 and inserting $75,000,000.